Citation Nr: 1600793	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  08-31 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from May 1964 to May 1968. He died in May 2014.  The Appellant is his surviving spouse.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from September 2007 and December 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Wichita, Kansas (RO).  

In July 2014, the RO determined that the Appellant met basic eligibility for substitution as the spouse of the Veteran, and substituted the Appellant as the claimant in the Veteran's appeal for service connection for tinnitus and an increased rating for hearing loss.  Accordingly, the Appellant has been substituted for the claimant for purposes of adjudicating the claim to completion.  See 38 U.S.C.A. § 5121A (allowing for substitution in case of death of a claimant who dies on or after October 10, 2008).

In June 2012 and September 2014, the Board remanded the case for the issuance of a statement of the case to address the issue of entitlement to an initial compensable rating for bilateral hearing loss and for a supplemental medical opinion to address tinnitus.  The Board finds that the agency of original jurisdiction (AOJ) substantially complied with the Board remand order by completing the requested development, and the Board may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).





FINDINGS OF FACT

1.  For the entire rating period, audiometric testing has revealed a decibel puretone threshold average of at least 55 and speech discrimination of at least 86 percent in the right ear, and a decibel puretone threshold average of at least 54 and speech discrimination of at least 88 percent in the left ear. 

2.  The Veteran experienced acoustic trauma in service.
 
3.  Tinnitus is etiologically related to in-service noise exposure. 

 
CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating, in excess of 0 percent, for bilateral hearing loss have not been met. 38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. §§ 4.3, 4.7, 4.85, 4.86 (2015).

2.  Resolving reasonable doubt in the Veteran's favor, tinnitus was incurred in service.  38 U.S.C.A. §§ 1131, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015). Because this decision constitutes a full grant of the benefits sought on appeal with regard to tinnitus, no further discussion regarding VCAA notice or assistance duties is required to address that issue.  The RO issued May 2007 preadjudicatory notice letter to the Veteran which met the VCAA notice requirements with respect to bilateral hearing loss.  Once service connection is granted and the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel  interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).  Therefore, no further notice is needed under the VCAA to address bilateral hearing loss. 

The Veteran was afforded VA examinations in July 2007, June 2013, and January 2013 to address the rating for bilateral hearing loss.  See 38 C.F.R. § 3.159(c)(4) (2015).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained are adequate for rating purpose as they included complete audiological examinations of the Veteran and addressed all the relevant rating criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).  The Appellant and her representative have not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Appellant. 




Disability Rating Laws and Analysis 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

The Appellant has challenged the initial disability rating assigned for service-connected hearing loss by seeking appellate review.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (noting distinction between claims stemming from an original rating versus increased rating).  Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" rating.  Id.  The Board finds that the weight of the evidence does not establish that symptoms related to hearing loss have changed in severity over the course the appeal to warrant a staged rating.

The Rating Schedule provides rating tables for the evaluation of hearing impairment. Table VI assigns a Roman numeral designation (I through XI) for hearing impairment based on a combination of percent speech discrimination and the puretone threshold average (the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four).  Table VII is used to determine the percentage evaluation by combining the Table VI Roman numeral designations for hearing impairment in each ear.  38 C.F.R. § 4.85.  When evaluating service-connected hearing impairment, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned in audiometric evaluations.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

38 C.F.R. § 4.86 provides for exceptional patterns of hearing impairment.  When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear is evaluated separately.  
38 C.F.R. § 4.86(a).  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral is then elevated to the next higher Roman numeral.  Each ear is evaluated separately.  38 C.F.R. § 4.86(b).  

The Veteran is service-connected for bilateral hearing loss, rated as 0 percent disabling.  The Appellant contends that a higher initial rating is warranted for bilateral hearing loss.     

After a review of all the evidence, lay and medical, the Board finds that, for the entire rating period, an initial compensable evaluation is not warranted for bilateral hearing loss.  For the entire rating period, audiometric testing has revealed a decibel puretone threshold average of at least 55 and speech discrimination of at least 86 percent in the right ear, and a decibel puretone threshold average of at least 54 and speech discrimination of at least 88 percent in the left ear. 

On the VA audiological evaluation in July 2007, puretone thresholds, in decibels, were as follows:




HERTZ


1000
2000
3000
4000
RIGHT
15
25
70
75
LEFT
15
30
65
75

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 96 percent in the left ear.  

On the VA audiological evaluation in June 2012, puretone thresholds, in decibels, were as follows:




HERTZ


1000
2000
3000
4000
RIGHT
30
45
70
75
LEFT
30
40
70
75

Speech audiometry revealed speech recognition ability of 86 percent in the right ear and 88 percent in the left ear.  The June 2012 VA examiner stated that the Veteran's hearing loss did not impact ordinary conditions of daily life, including his ability to work.  Thus, the examiner addressed the functional effects caused by service-connected hearing loss.  

On the VA audiological evaluation in January 2013, puretone thresholds, in decibels, were as follows:




HERTZ


1000
2000
3000
4000
RIGHT
15
25
70
75
LEFT
20
30
70
75

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 96 percent in the left ear.  

The July 2007 audiometric findings, applied to Table VI, yield a numeric designation of I for the right ear (46 decibel puretone threshold average, and 94 percent speech discrimination), and a numeric designation of I for the left ear (46 decibel puretone threshold average, and 96 percent speech discrimination).  The numeric designations for the right ear (I) along with the numeric designation for the left ear (I), entered into Table VII, produce a 0 percent evaluation for hearing impairment.

The June 2012 audiometric findings, applied to Table VI, yield a numeric designation of II for the right ear (55 decibel puretone threshold average, and 86 percent speech discrimination), and a numeric designation of II for the left ear (54 decibel puretone threshold average, and 88 percent speech discrimination).  The numeric designations for the right ear (II) along with the numeric designation for the left ear (II), entered into Table VII, produce a 0 percent evaluation for hearing impairment.

The January 2013 audiometric findings, applied to Table VI, yield a numeric designation of I for the right ear (46 decibel puretone threshold average, and 92 percent speech discrimination), and a numeric designation of I for the left ear (49 decibel puretone threshold average, and 96 percent speech discrimination).  The numeric designations for the right ear (I) along with the numeric designation for the left ear (I), entered into Table VII, produce a 0 percent evaluation for hearing impairment.

The Board finds that puretone thresholds reported on July 2007, June 2012, and January 2013 VA audiological evaluations were not 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) and were not recorded at 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz in either ear.  Thus, the provision of 38 C.F.R. § 4.86 for exceptional patterns of hearing impairment do not apply in this case.  

Based on all the evidence of record, lay and medical, the Board finds that a compensable evaluation is not warranted for bilateral hearing loss at any point during the initial rating period.  The Board finds that audiometric testing results from the July 2007, June 2012, and January 2013 VA examinations are probative and included adequate testing under the rating criteria.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The record does not otherwise contain valid audiometric testing that may be used in evaluating the Veteran's disability.

While a June 2012 VA examiner indicated that the Veteran's hearing loss did not impact ordinary conditions of daily life, the Board recognizes that the Veteran identified difficulty with hearing and understanding conversation due to service-connected hearing loss.  A November 2006 VA otolaryngology note shows that the Veteran reported difficulty with hearing and understanding in competing noise settings.  The Veteran is competent to describe the effects of hearing loss, and the Board finds that his statement made during the course of VA treatment is credible; however, the description of the effects of service-connected hearing loss must be considered in conjunction with the clinical evidence of record as well as the pertinent rating criteria, and speech discrimination is specifically contemplated by the rating criteria.  The Board emphasizes that disability ratings are derived by a mechanical application of the rating schedule.  Lendenmann, 3 Vet. App. at 349.  

For these reasons, the Board finds that a preponderance of the evidence is against the appeal for an initial compensable rating for bilateral hearing loss and the appeal must be denied.  Because the preponderance of the evidence is against the appeal, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Director of the Compensation Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by bilateral hearing loss is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria specifically provides for disability ratings based on audiometric evaluations, to include speech discrimination testing, which recognizes and measures the inability to hear words in conversation.  The speech recognition score is one measure of the Veteran's complaints of difficulty with hearing, to include difficulty with hearing or understanding speech in noisy environments.  In this case, the hearing loss symptoms and associated difficulty with speech discrimination are contemplated by the schedular rating criteria.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155 (2015).  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2015).  While there is lay evidence of functional limitations related to the Veteran's difficulties with hearing, the functional limitations imposed by the Veteran's disability are specifically contemplated by the criteria discussed above, including the effect of hearing loss on occupation and daily life.  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Appellant has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  In the absence of exceptional factors associated with the hearing loss disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Service Connection Law and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Tinnitus is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) apply to this claim.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Fountain v. McDonald, 27 Vet. App. 258 (2015).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as tinnitus, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a); Fountain, 27 Vet. App. at 258.  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. Id.  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data. 
See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

In a December 2006 claim for service connection, the Veteran contends that tinnitus is related to exposure to acoustic trauma associated with his duties on the flight line repairing military aircraft.  He reported daily exposure to aircraft engine noise, auxiliary power units, and aircraft take off and landings.  After reviewing all the lay and medical evidence, the Board finds, resolving all reasonable doubt in the Appellant's favor, that the Veteran's tinnitus was incurred in service.

The Board finds that the Veteran experienced acoustic trauma in service.  The Veteran's DD Form 214 reflects a Military Occupational Specialty (MOS) of Apprentice Pneumatics Repairman with additional education and training in aircraft hydraulic repair.  The Duty MOS Noise Exposure Listing referenced in DVA Fast Letter 10-35 for Modifying the Development Process in Claims for Hearing Loss and/or Tinnitus shows that veterans with a duty MOS similar to that of the Veteran, to include in aircraft hydraulic systems, tactical aircraft maintenance, or aircraft structural maintenance, have a high probability of exposure to hazardous noise.  Thus, the Board finds that the Veteran had hazardous noise exposure in service related to his duties in aircraft repair.  

The Board finds that the Veteran also had some degree of occupational and recreational noise exposure.  During the June 2012 VA audiology examination, the Veteran reported that he worked as an automotive and tractor mechanic for 14 years, hunted, and used woodworking tools and saws.  

The Board finds that the Veteran has currently diagnosed tinnitus.  During a July 2007 VA audiological examination, a VA examiner stated that tinnitus was not present.  The Veteran reported during a June 2012 VA examination, however, that bilateral tinnitus had been present for many years, but he did not recall the date of onset.  The Board finds that the Veteran's statements are credible, and his report of experiencing tinnitus symptoms is consistent with the Board's finding of exposure to acoustic trauma in service.  While it appears that the Veteran reported during a July 2007 VA examination that tinnitus was not present, because tinnitus was reported in conjunction the Veteran's earlier December 2006 claim for benefits, during the course of a November 2006 VA otolaryngology consult, and during a February 2008 VA ENT evaluation, the Board finds that the Veteran has provided credible evidence identifying current tinnitus.  The Board finds that statements made to VA physicians during the course of VA treatment are of particular probative value with identifying both current tinnitus and a history of tinnitus, as these statements were offered for treatment purposes and not compensation purposes.  In November 2006, the Veteran reported that tinnitus was bad in quiet settings and was bothersome at night.  In a February 2008 VA treatment report, the Veteran also reported that tinnitus was a problem, especially at night.  The Board finds that because tinnitus was noted to be more prominent or noticeable at night time, the absence of tinnitus during the July 2007 VA examination, which was completed during the day, does impact the Veteran's credibility in reporting the presence of tinnitus during the course of contemporaneous VA treatment.  Accordingly, the Board finds that the Veteran had a current diagnosis of tinnitus.  

There is conflicting evidence with regard to whether current tinnitus was incurred in service.  Service treatment records do not reflect complaints related to tinnitus.  While the Veteran contends that tinnitus is related to significant in noise exposure, he reported that he did not recall the date of onset of tinnitus.  The Board finds that the Veteran is competent and credible to identify hazardous noise exposure in service, and to identify the presence of current tinnitus.  A February 2008 VA ENT physician opined that it is more likely than not that the Veteran's tinnitus was due in part to noise exposure incurred during his tour of duty in the 1960s as a flight line mechanic in the United States Air Force.  The opinion was based on the Veteran's reported history of significant flight line nose exposure while serving in the Air Force from 1964 to 1968, the presence of both noise-induced hearing loss and presbycusis, the diagnosis of tinnitus, and the ENT physician's own medical expertise.  

Conversely, a VA examiner opined in June 2012 and October 2014, that tinnitus was less likely as not caused by or a result of military noise exposure.  The VA examiner further opined that hearing loss was not a cause of tinnitus and that military acoustic trauma did not aggravate tinnitus, reasoning that the Veteran did not have tinnitus as recently as a 2007 VA examination at which time he denied the presence of tinnitus.  While the VA examiner opined that hearing loss was not a cause of tinnitus, the Board finds that she did not adequately address whether service-connected hearing loss aggravated tinnitus.  Additionally, in providing an opinion with regard to whether in-service acoustic trauma contributed to the Veteran's current tinnitus, the Board finds that that the VA examiner erroneously relied on findings from a 2007 VA examination in determining that the Veteran did not have a diagnosis of tinnitus until after 2007.  The Board finds that the VA examiner failed to address contemporaneous VA audiology treatment reports which identified a diagnosis of tinnitus in 2006 and 2008.  The Board has found that such statements identifying the presence of tinnitus, offered for treatment purposes, are credible.  While the VA examiner also noted that the Veteran did not report tinnitus in a 2001 VA hearing aid evaluation, the Board finds the absence of such complaint does not mean that tinnitus did not exist at the time.   

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has indicated that the Board may not rely on a medical opinion in which it is determined that a veteran's lay statements lack credibility solely because it is not corroborated by contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 1331, 1336, 1337 (Fed. Cir. 2006).  To be adequate, a medical opinion must be based upon an accurate factual premise.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  This includes considering a veteran's lay assertions of symptomatology that he is competent to observe, unless the Board has explicitly found that the assertions are not credible.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  In this case, the Board has found that the Veteran is credible in identifying current tinnitus in association for his claim, with an unknown date of onset.  Moreover, the Board finds that absence of tinnitus during a July 2007 VA examination does not mean that the Veteran did not have diagnosed tinnitus at that time.  The Board finds that the June 2012 and October 2014 opinions are based, largely, on the false assumption that tinnitus did not exist in 2007, that the Veteran's statements lacked credibility, contrary to the Board's findings, and the VA examiner did not adequately address whether hazardous noise exposure contributed to tinnitus, or whether service-connected hearing loss aggravated tinnitus.  Accordingly, the Board finds that the June 2012 and October 2014 VA opinions are not adequate.  

The Board finds that the February 2008 ENT physician's opinion was based on the Veteran's credibly reported history of noise exposure in service consistent with his duties in service, a history of VA audiology treatment, and a diagnosis of service-connected hearing loss.  The Board finds, therefore, that the February 2008 opinion is adequate.  Resolving reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for tinnitus.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.
	





	(CONTINUED ON NEXT PAGE)



ORDER

An initial disability rating in excess of 0 percent for service-connected bilateral hearing loss is denied.  

Service connection for tinnitus is granted.



____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


